Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on June 24th, 2019, which claims 1-15 have been presented for examination.

Status of Claim
2.	Claims 1-15 are pending in the application and have been examined below, of which, claims 1, 7 and 13 and are presented in independent form.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. INDIA 201821023591, filed on 06/25/2018.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/24/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Abstract
5. 	Lines 5 and 7 of Abstract recites the phase “The/the present disclosure” Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Objections
7.	Claims 1 and 7 are objected to because of the following informalities: 
Claim 1, lines 2, 6, 11, 16 and claim 7, lines 1-4 and 21.  The parentheses/curved brackets including numbers should be removed.  For example, the limitation “receiving (202)…” recited in claim 1, line 2 should be changed to – receiving 
The number of claims should be corrected, such that claims 7, 8, 9, 10 and 11 should be changed to claims 6, 7, 8, 9 and 10 respectively.   Claim 13 should be changed to claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al. (US Pub. No. 2017/0192758 A1 – herein after Apte) in view of Zhengong Cai (A Pattern-Based Code Transformation Approach for Cloud Application Migration, 2015 – herein after Cai).

Regarding claim 1. 
Apte discloses 
A processor-implemented method, comprising: 
receiving (202), a plurality of inputs from one or more application source code components associated with one or more software applications (JCL input, COBOL input, BMS input – See Fig. 9) , wherein the plurality of inputs includes one or more source codes pertaining to the one or more software applications (legacy migration module(s) 506 may include one or more workbenches and/or toolkits that may contain one or more applications, tools, and/or modules (hereafter, the terms “applications”, “tools”, and “modules” may be used interchangeably) – See paragraphs [0030-0033]); 
extracting (204), based on a control flow and data flow analysis (source code undergoes both static and dynamic analysis – See paragraph [0042]. Control flow chard, elements are linked –see paragraph [0086]), a set of rules embedded in the application source codes of the one or more software applications (business rules in the source code that have been identifier via analysis together with the expected results – See paragraph [0042]), wherein the control and data flow analysis generates a hierarchical call structure of one or more programs comprised in application source code of the one or more software applications (capturing the program call chains, dynamic calls, unused variables and obsolete programs using memory forensic analysis to get the dynamically called program name – See paragraph [0037]. The language migration toolkit 16 includes a build code hierarchy tool to handle various groups of keywords (e.g., IF, ELSE, CASE, FOR loop, PARA, METHOD… The build code hierarchy tool builds code hierarchy for control flow charts in the application. Based on the control flow charts, elements are linked to depict the program flow – See paragraphs [0066-0067 and 0085-0086]); 
translating (206), one or more rules from the extracted set of rules into a target defined format (The download source analysis module 212 comprises (i) a means or mechanism for converting the business logic present in the program and generates English language statements of the extracted business rules to a Word document.  Convert the business logic present in the program and generates English language versions of the business rules– See Abstract, paragraphs [0050, 0053, 0067, 0070, 0083]),
wherein the one or more rules are translated based on mapping one or more parameters associated with the one or more rules using one or more machine learning techniques with a pre-stored meta data (The tool creates a variable map and parses the working storage section, making a list of all possible variable names along with their data types. The tool creates a table with a naming convention (“COBOL_FILE_FILE_NAME”). The tool creates a table for each file that flowchart is generated. Columns are defined as “ID(INT)(PK)”, “ACTUAL_CODE(CHAR)”, “TYPE(CHAR)”, “BOX_TYPE(CHAR)”, “ORIG_PARA(CHAR)”, “EXIT_PARA(CHAR)”, “SKIP_EXIT(BOOLEAN)” – See paragraphs [0064-0066].  As part of the Business Rule extraction tool 22 (BRE), an Artificial Neural Network is used to resolve file names and/or determine combinations of seeds. The Artificial Neural Network is a computational model used to interpret the structure of the application and/or functional behavior of the application system – See paragraph [0048] and metadata to be used in subsequent operations – See paragraph [0130]) and classifying the mapped one or more parameters into one or more categories (a keyword data mapping tool that maps the programming keywords into keyword data maps for efficient categorization – See paragraph [0085].  The program auto BRE module 202…mechanism for classify the parsed source code); and 
Apte does not disclose
analyzing (208), by one or more processors, the translated set of rules to obtain a validated set of rules.  
Cai discloses
analyzing (208), by one or more processors, the translated set of rules to obtain a validated set of rules (We developed a transformation tool for validating the proposed approach – See page 37.  The developing efforts can be refined by introducing the machine learning for pattern recovery – See page 38.  Examiner respectfully notes that transformation rules is one of transformation tool).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cai’s teaching into Apte’s invention because incorporating Cai’s teaching would enhance Apte to enable to validate that as suggested by Cai (page 35).

Regarding claim 2, the method of claim 1, 
Apte discloses 
wherein the step of classifying the mapped one or more parameters into the one or more categories is utilized to derive relevant information from the one or more parameters associated with extracted set of rules (The tool creates a variable map and parses the working storage section, making a list of all possible variable names along with their data types. The tool creates a table with a naming convention (“COBOL_FILE_FILE_NAME”). The tool creates a table for each file that flowchart is generated. Columns are defined as “ID(INT)(PK)”, “ACTUAL_CODE(CHAR)”, “TYPE(CHAR)”, “BOX_TYPE(CHAR)”, “ORIG_PARA(CHAR)”, “EXIT_PARA(CHAR)”, “SKIP_EXIT(BOOLEAN)” – See paragraphs [0064-0066]).  

Regarding claim 3, the method of claim 2, 
Apte discloses
wherein the relevant information for the one or more parameters is derived using data acquired by performing a static code analysis on the received plurality of inputs (Tables are created/updated in the Exit Legacy database with the relevant information. Reports are prepared and modified/new sources are generated based on the parsed sources of the selected components – See paragraphs [0031-0033 and 0036]).  

Regarding claim 4, the method of claim 3, 
Apte discloses
wherein the data acquired by performing a static code analysis includes data type and usage of the one or more parameters associated with the one or more rules (These steps are based on a set of predefined rules for the given component type – See paragraph [0044]), type of impact of a rule in which the one or more parameters are used, and scope of the impact (BRE 22 includes an impact analyzer tool that does a seed based analysis on keywords to identify all impacted components of an application inventory. As part of the BRE 22, an Artificial Neural Network is used to resolve file names and/or determine combinations of seeds. The Artificial Neural Network is a computational model used to interpret the structure of the application and/or functional behavior of the application system – See paragraphs [0048-0049]).  

Regarding claim 5, the method of claim 1, 
Apte disclose 
wherein the step of translating is preceded by performing at least one of (i) a merging mechanism or (ii) a splitting mechanism on the extracted set of rules (The language migration toolkit 16 includes a split/convert/merge tool to process many languages that do not enforce programming standards (e.g., indentations). In processing a particular program file, it is necessary to bring all the lines of code into a particular format – See paragraphs [0083-0084 and 0089]).  

Regarding claim [[7]] 6. 
Apte and Cai disclose
A system (100) (a computer-implemented system 500 –See Fig. 1 and paragraph [0025-0027]), comprising: 
a memory(102) (a memory 504 – See paragraphs [0025-0027]); 
one or more communication interfaces(104) (an input/output (I/O) interface through which processor – See paragraphs [0025-0027]); and 
one or more hardware processors (106) coupled to said memory through said one or more communication interfaces (system 500 may include one or more processors 502, a memory 504, a variety of input/output mechanisms (not shown) such as a display, a microphone, a speaker, and a network interface (wired or wireless) – See paragraphs [0025-0029]), wherein said one or more hardware processors are configured to: 
Regarding claim [[7]] 6, recites the same limitations as rejected claim 1 above.
Regarding claim [[8]] 7, recites the same limitations as rejected claim 2 above.
Regarding claim [[9]] 8, recites the same limitations as rejected claim 3 above.
Regarding claim [[10]] 9, recites the same limitations as rejected claim 4 above.

Regarding claim [[11]] 10, the system of claim 6, 
Apte discloses
wherein prior to obtaining the translated set of rules, the one or more hardware processors are configured to perform at least one of (i) a merging mechanism or (ii) a splitting mechanism on the extracted set of rules (The language migration toolkit 16 includes a split/convert/merge tool to process many languages that do not enforce programming standards (e.g., indentations). In processing a particular program file, it is necessary to bring all the lines of code into a particular format – See paragraphs [0083-0084 and 0089]).  

Regrading claim [[13]] 11. 
Apte and Cai discloses
One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause: 
Regarding claim [[13]] 11, recites the same limitations as rejected claim 1 above.
Regarding claim 12, recites the same limitations as rejected claim 2 above.
Regarding claim 13, recites the same limitations as rejected claim 3 above.
Regarding claim 14, recites the same limitations as rejected claim 4 above.
Regarding claim 15, recites the same limitations as rejected claim 5 above.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stanley, III et al. (US Pub. No. 2019/0236485 A1) discloses managing a plurality of machine learning engines. A method includes receiving at an orchestration entity information descriptive of attributes of a plurality of machine learning engines, generating, based on the information, a unique signature for each machine learning engine of the plurality of machine learning engines – See Abstract and specification for more details.
Kwon et al. (US Pub. No. 2018/0144250 A1) discloses a data processing apparatus and method for merging and processing deterministic knowledge and non-deterministic knowledge. The data processing apparatus and method may efficiently process various real-time and large-scale data to convert the data into knowledge by merging and processing non-deterministic knowledge and also deterministic knowledge perceived by an expert – See Abstract and specification for more details.
Broudou et al. (US Pub. No. 2021/0081566 A1) discloses the system having a set of executable code is provided including a first set of computer program code adapted to receive at least a portion of a document comprising at least one classifiable distinct marker, a second set of computer program code adapted to analyze the distinct marker and assign a classifier thereto – See Abstract and specification for more details.
Manjarekar (US Pub. No. 2014/0282396 A1) discloses extracting business rules from source code are disclosed. The system includes a receiver module on a computer, an analysis module on a computer, and an extraction module on a computer. The receiver module may receive source code and a copybook associated with the source code – See Abstract and specification for more details.
Wiener et al. (US pub. No. 2018/0314984 A1) discloses A technique includes receiving issue data, which represents an issue identified by a security scan of an application and attributes of the issue. The technique includes applying a machine classifier to the issue data to prioritize the issue; based at least in part on a human audit of the classified data, generating additional issue data representing a priority correction for the issue; and retraining the classifier based on the additional issue data – See Abstract and specification for more details.
Joyce et al. (US Patent No. 10,558,809 B1) discloses analyzing the monitoring information within the risk model to determine one or more potential vulnerabilities and one or more impacts of the one or more vulnerabilities in the runtime computing system, and outputting, for display in a graphical user interface, a graphical representation of the one or more potential vulnerabilities and the one or more impacts within the risk model – See Abstract and specification for more details.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192